362 F.2d 1011
Floyd L. CROWDER, individually and doing business as Crowder& Son, Appellant,v.UNITED STATES of America, Appellee.
No. 19798.
United States Court of Appeals Ninth Circuit.
March 10, 1966.

Appeal from the United States District Court for the Northern District of California, Northern Division; Thomas J. MacBride, Judge.
Richard A. Case, Sacramento, Cal., for appellant.
John W. Douglas, Asst. Atty. Gen., Civil Div., Dept. of Justice, David L. Rose, J. F. Bishop, Attys., Dept. of Justice, Washington, D.C., Cecil F. Poole, U.S. Atty., San Francisco, Cal., for appellee.
Before MERRILL, KOELSCH and DUNIWAY, Circuit Judges.
PER CURIAM:


1
Judgment affirmed for the reasons set forth in the District Court's memorandum dum and order, 255 F. Supp. 873.